

116 HR 6913 IH: To protect local media, and for other purposes.
U.S. House of Representatives
2020-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6913IN THE HOUSE OF REPRESENTATIVESMay 15, 2020Mr. Ryan (for himself, Ms. Norton, Mr. Huffman, Ms. Barragán, Mr. Suozzi, Mr. Gonzalez of Texas, Mrs. Luria, Ms. Pingree, Mr. Cartwright, Mr. Soto, Mr. Connolly, Mr. Raskin, Mr. Crist, Mr. Evans, Mr. Cohen, Ms. Jackson Lee, Mr. Serrano, Ms. Johnson of Texas, Mr. Levin of California, Mrs. Kirkpatrick, Ms. Kaptur, and Mr. Kilmer) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Oversight and Reform, Small Business, Energy and Commerce, and Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo protect local media, and for other purposes.1.Requirement to advertise with local media(a)Requirement(1)In generalEach executive agency shall expend with local media—(A)during the period that begins on the date of the enactment of this section and ends on December 31, 2020, 50 percent of the funds obligated by the agency for advertising activities and underwriting activities during such period; and (B)during any period that begins on or after January 1, 2021, 25 percent of the funds obligated by the agency for advertising activities and underwriting activities during the applicable period.(2)LimitationOf the funds required to be expended under paragraph (1), at least 45 percent of such funds shall be expended equally between newspapers, television stations, and radio stations that are local media. (b)Use of fundsEach executive agency shall—(1)expend the funds required to be expended under subsection (a) in a nonpartisan and nonideological manner; and(2)ensure that the funds are expended with local media on a geographically equitable basis. (c)Report to CongressNot later than 180 days after the date of the enactment of this section, and each year thereafter, an executive agency shall submit a report to Congress (and any committee of jurisdiction) on, with respect to the prior year, funds expended by the agency for advertising activities and underwriting activities, including funds expended by the agency with local media in accordance with subsection (a).(d)DefinitionsIn this section:(1)Executive agencyThe term executive agency has the meaning given that term in section 102 of title 31, United States Code.(2)Public broadcast stationThe term public broadcast station has the meaning given the term under section 397 of the Communications Act of 1934 (47 U.S.C. 397). (3)Underwriting activityThe term underwriting activity means a payment by an executive agency to a public broadcast station, or to support the production of programming to be broadcast on such a station, in exchange for or with the expectation of an announcement on the station receiving such payment or a station broadcasting such programming that acknowledges the financial support by such agency of such station or programming.2.Small business assistance(a)Paycheck protection programSection 7(a)(36)(D)(iv) of the Small Business Act (15 U.S.C. 636(a)(36)(D)(iv)) is amended—(1)in subclause (II), by striking and at the end;(2)in subclause (III), by striking the period at the end and inserting ; and; and(3)by adding at the end the following new subclause:(IV)any business concern with not more than 500 employees that, as of the date on which the covered loan is disbursed, is assigned a North American Industry Classification System code of 511110, 515111, 515112, or 519130. .(b)AssistanceThe Commission shall supply local media who qualify for a loan under section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)), or any other loan administered by the Small Business Administration, any information as may be necessary to connect such local media with the Small Business Administration.3.Emergency jobs for journalism tax credit(a)In generalIn the case of an employer which is a qualified local media company, there shall be allowed as a credit against the tax imposed by section 3111(a) of the Internal Revenue Code of 1986 for each calendar quarter an amount equal to 30 percent of the qualified first-year newsroom wages paid by such employer with respect to such calendar quarter.(b)Limitations and refundability(1)Dollar limitation per employeeThe aggregate credits allowed under subsection (a) (for all calendar quarters) shall not exceed $20,000 with respect to any employee.(2)Credit limited to certain employment taxesThe credit allowed by subsection (a) with respect to any calendar quarter shall not exceed the tax imposed by section 3111(a) of such Code for such calendar quarter (reduced by any other credits enacted before the date of the enactment of this Act which are allowed against such tax for such quarter) on the wages paid with respect to the employment of all employees of the employer.(3)Refundability of excess credit(A)In generalIf the amount of the credit under subsection (a) exceeds the limitation of paragraph (2) for any calendar quarter, such excess shall be treated as an overpayment that shall be refunded under sections 6402(a) and 6413(b) of such Code.(B)Treatment of paymentsFor purposes of section 1324 of title 31, United States Code, any amounts due to an employer under this paragraph shall be treated in the same manner as a refund due from a credit provision referred to in subsection (b)(2) of such section.(c)Qualified first-Year wagesFor purposes of this section, the term qualified first-year wages means, with respect to any employee, wages (as defined in section 51(c) of the Internal Revenue Code of 1986, without regard to paragraph (4) thereof) attributable to service rendered as such an employee during the 1-year period beginning with the day the individual begins work for the employer, but only if such wages are for services provided in the news division of such employer, including service as a reporter, staff writer, news producer, or engineer.(d)Qualified local media companyFor purposes of this section, the term qualified local media company means any employer which is local media. (e)Certain individuals ineligible(1)Related individualsRules similar to the rules of section 51(i)(1) of the Internal Revenue Code of 1986 shall apply for purposes of this section.(2)Nonqualifying rehiresNo wages shall be taken into account under subsection (a) with respect to any employee if such individual had been employed by the employer at any time prior to the hiring date of such employee and after the date of the introduction of this Act.(f)Application of certain other rulesExcept as otherwise provided by the Secretary of the Treasury (or the Secretary’s delegate), rules similar to the rules of subsections (j) and (k) of section 51 and section 52 shall apply for purposes of this section.(g)Special rules(1)Denial of double benefitFor purposes of chapter 1 of such Code, the gross income of the employer, for the taxable year which includes the last day of any calendar quarter with respect to which a credit is allowed under this section, shall be increased by the amount of such credit. Any wages taken into account in determining the credit allowed under this section shall not be taken into account for purposes of determining any other credit allowed against any tax imposed under the Internal Revenue Code of 1986.(2)Election not to have section applyThis section shall not apply with respect to any employer for any calendar quarter if such employer elects (at such time and in such manner as the Secretary of the Treasury (or the Secretary’s delegate) may prescribe) not to have this section apply.(3)Certain termsAny term used in this section which is also used in chapter 21 of such Code (and is not otherwise defined for purposes of this section) shall have the same meaning as when used in such chapter.(h)RegulationsThe Secretary of the Treasury (or the Secretary’s delegate) shall prescribe such regulations or other guidance as may be necessary to carry out the purposes of this section, including—(1)regulations or other guidance to prevent the avoidance of the purposes of the limitations under this section;(2)regulations or other guidance to minimize compliance and record-keeping burdens under this section; (3)regulations or other guidance providing for waiver of penalties for failure to deposit amounts in anticipation of the allowance of the credit allowed under this section; and(4)regulations or other guidance for recapturing the benefit of credits determined under this section in cases where there is a subsequent adjustment to the credit determined under subsection (a).(i)Application of sectionThis section shall apply only to wages paid during calendar quarters ending after the date of the enactment of this Act and beginning before January 1, 2022. (j)Transfers to Federal Old-Age and Survivors Insurance Trust FundThere are hereby appropriated to the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund established under section 201 of the Social Security Act (42 U.S.C. 401) amounts equal to the reduction in revenues to the Treasury by reason of this section (without regard to this subsection). Amounts appropriated by the preceding sentence shall be transferred from the general fund at such times and in such manner as to replicate to the extent possible the transfers which would have occurred to such Trust Fund had this section not been enacted.4.Publication of written news articles as tax-exempt purpose(a)In generalSection 501(c)(3) of the Internal Revenue Code of 1986 is amended by inserting or for the publication (including electronic publication) of written news articles by an independent or community-based written news and electronic publication, after animals,.(b)Income from advertising not unrelated business taxable incomeSection 512(a) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:(8)Special rule applicable to news organizations described in section 501(c)(3)In the case of an independent or community-based written news and electronic publication which is described in section 501(c)(3) and exempt from tax under section 501(a), the term unrelated business taxable income does not include any amount attributable to payments for advertisements in news publications..(c)Expedited applicationSection 508 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:(g)Timing for approval of applications by news organizationsIn the case of an independent or community-based written news and electronic publication which is described in section 501(c)(3), the Secretary shall approve or deny such organization for recognition of 501(c)(3) status not later than the date that is 12 months after notice is given under subsection (a)..(d)Effective dateThe amendments made by this section shall apply with respect to taxable years beginning after the date of the enactment of this Act.5.Sense of Congress regarding the Ready to Learn programIt is the sense of Congress that the Corporation for Public Broadcasting should, to the extent possible under the agreement entered by the Corporation for Public Broadcasting and the Department of Education under section 4643 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7293), provide programming to preschool, elementary, and secondary school children that promotes digital literacy during the period in which such children are unable to attend school due to the COVID–19 pandemic.6.DefinitionsIn this Act:(1)CommissionThe term Commission means the Federal Communications Commission. (2)Local mediaThe term local media means a media vehicle (such as a newspaper, electronic publication, radio station, or television station) that—(A)primarily serves the communications needs of regional or local communities; and(B)focuses on localized issues and events.